Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-5 were previously pending and subject to the non-final office action mailed March 30th, 2020. In the Response, submitted August 24th, 2020, claims 1 and 3-5 were amended, claim 2 was canceled, and no new matter was added. Therefore, claims 1 and 3-5 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks	
	Applicant’s arguments and remarks filed on November 20th, 2020, have been fully considered and each argument will be respectfully address in the following final office action.

Response to Office Action Summary Remarks
	The drawings filed on 11/20/208 have been checked and accepted by the Examiner, as indicated in the Office Action Summary attached with this Final Office Action.  

Response to 35 U.S.C. § 112(f) Remarks
	Applicant’s remarks filed on page 5 of the Response concerning the claim interpretations under 35 U.S.C. § 112 (f) have been full considered. In view of the amendments to claims 1 and 3, these claims are no longer subject to the claim interpretations under 35 U.S.C. § 112(f).

Response to 35 U.S.C. § 112 Remarks
	Applicant’s remarks filed on page 5 of the Response concerning the claim interpretations under 35 U.S.C. § 112 (b) have been full considered. In view of the amendments to claims 1 

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 6-7 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-5 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 6 of this Final office action. 

	On page 6 of the Response, the Applicant remarks “Amended independent claim 1 and its dependent claims, as a whole, are not directed to an abstract idea […] The fee setting server comprises a central processing unit (CPU). The CPU is programmed to […]” perform the limitations recited in amended independent claim 1. The Examiner notes that “Claims can recite a mental process even if they are claimed as being performed on a computer […] The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (See pg. 8, October 2019 Update). As discussed in further detail in the amended 35 U.S.C. § 101 rejection that may be found starting on page 6 of this Final Office Action, the limitations of claim 1 recite concepts of mental processes and certain methods of organizing human activity. Further, the CPU itself is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	On pages 6-7 of the Response, the Applicant remarks “the 2019 Guidance states "[c]laims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas, except as follows: In the rare circumstance in 

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 7-9 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-5 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 17 of this Final office action. 

	On page 7 of the Response, the Applicant argues “To establish a prima facie case of obviousness of a claimed invention, all the claim limitations must be taught or suggested by the prior art […] The above-cited references fail to teach or suggest all of the claim limitations of the rejected claims and do not support any other rational basis for rendering the rejected claims obvious”. In view of the amendments to claims 1 and 3-5, the Examiner has established an amended 35 U.S.C. § 103 rejection and a prima facie case of obviousness for each of the claims 1 and 3-5. 

	On page 8 of the Response, the Applicant argues “that amended independent claim 1 is patentable over the cited references at least because it recites, inter alia, ‘[the CPU is further programmed to] set the sharing fee lower as the charging time for the charging performed at the 
“The Examiner alleges the cited references Cho and Penilla teach the above claim limitations. The Applicant respectfully disagrees for at least the following reasons.
Cho discloses that the charging time (a time to be taken for charging) is used to predict an electric charging expense, but does not disclose that the charging time is used to calculate the utilization fee for EV car sharing. Moreover, the electric charging expense predicted using the charging time in Cho is used as a return completion message (see paragraph [0096] of Cho).
Further, the charging time in Cho is not the charging time performed at the partner facility but the time required for charging after the vehicle is returned […] There is no uniform relationship between the short charging time in Cho and the long charging time performed at affiliated facilities.”

	In view of the amendments to claims 1 and 3-5, the Examiner has established an amended 35 U.S.C. § 103 rejection and a prima facie case of obviousness for each of the claims 1 and 3-5.

	Further, on page 8 of the Response, the Applicant argues that “Penilla does not mention about EV car sharing”. The Examiner notes that the teachings of Penilla are relied upon for the features of allowing businesses to publish discounts for their services when users perform a charging event at a particular charging unit where the business’ discount is published and, thus, associated with the business. One of ordinary skill in the art would recognize that an EV sharing service, such as the EV sharing service system taught by Cho, is a business providing a service and, thus, a compatible system for the teachings of Penilla.  

	On page 9 of the response, the Applicant argues “Therefore, based on the foregoing, the Applicant respectfully submits that the amended claims 1 and 4-5 as well as their dependent claims are patentable over the cited references”. In view of the amendments to claims 1 and 3-5, the Examiner has established an amended 35 U.S.C. § 103 rejection and a prima facie case of obviousness for each of the claims 1 and 3-5 that may be found starting on page 17 of this Final Office Action. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1 and 3 are directed to a server (i.e. a machine), claim 4 is directed to a system (i.e. a machine), and claim 5 is directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1 and 3-5 recites steps that, under their broadest reasonable interpretations, cover performance claims 1, 4, and 5 are concepts relating to certain method of organizing human activity and mental processes (see MPEP 2106.04 (a)(2) and October 2019 Update). 

	Claim 1 recites, in part:
Store position information of partner facilities, each of which is provided with a charging equipment for charging the power storage device.
	This limitation recites concepts relating to collecting known information in a manner that is analogous to human work (see MPEP 2106.04 (a)(2)). Thus, this limitation is directed to a mental process.

Obtain […]  (i) identification information that is used to identify a user who has charged the vehicle at the charging equipment, (ii) information on a charged power amount of the vehicle, and (iii) position information on the charging equipment where the vehicle is charged;
	This limitation recites concepts relating to observation and collecting information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process. Further, this limitation recites concepts relating to commercial interactions, thus, is directed to certain methods of organizing human activity.

Wherein the information on the charged power amount includes information on a charging time;
	This limitation recites concepts relating to collecting information and evaluating information in a manner that could be performed using human mental steps. Thus, these limitations are directed to mental processes. Further, these limitations recite concepts of commercial interactions 
Determine whether or not the vehicle is charged at a partner facility based on the position information of partner facilities and the position information on the charging equipment;
	This limitation recites concepts relating to observation, collecting and comparing known information, and evaluating information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process.

Set the sharing fee for the user identified by the identification information based on the information on the charged power amount;
	This limitation recites concepts of commercial interactions and fundamental economic practices. Thus, this limitation is directed to certain methods of organizing human activity. Further, this limitation recites concepts of judgement and evaluating information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process.

Set the sharing fee lower in the case where the vehicle is charged at a partner facility compared with the case where the vehicle is charged not at a partner facility.  
	This limitation recites concepts of commercial interactions and fundamental economic practices. Thus, this limitation is directed to certain methods of organizing human activity. Further, this limitation recites concepts of judgement, collecting and comparing known information, and evaluating information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process.
Set the sharing fee lower as the charging time for the charging performed at the partner facility becomes longer.
	This limitation recites concepts relating to observation, collecting information, analyzing information, and displaying certain results of the collection and analysis in a manner that could be performed using human mental steps. Thus, these limitations are directed to mental processes. Further, these limitations recite concepts of commercial interactions and fundamental economic practices. Thus, these limitations are directed to certain methods of organizing human activity.

	Claim 3 recites the same abstract ideas as claim 1 by virtue of dependence. Further, the following claims further recite an additional abstract idea. 
 
	Claim 3 recites, in part, “set the sharing fee at a different price depending on a partner facility where the vehicle is charged”. This limitation recites concepts of commercial interactions and fundamental economic practices. Thus, these limitations are directed to certain methods of organizing human activity. Further, this limitation recites concepts relating to observation, judgement, collecting information, analyzing information, and displaying certain results of the collection and analysis in a manner that could be performed using human mental steps. Thus, this limitation is directed to mental processes.

	Claim 4 recites, in part:
Store position information of partner facilities, each of which is provided with a charging equipment for charging the power storage device.
	This limitation recites concepts relating to collecting known information in a manner that is analogous to human work (see MPEP 2106.04 (a)(2)). Thus, this limitation is directed to a mental process.

Obtain […]  (i) identification information that is used to identify a user who has charged the vehicle at the charging equipment, (ii) information on a charged power amount of the vehicle, and (iii) position information on the charging equipment where the vehicle is charged;
	This limitation recites concepts relating to observation and collecting information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process. Further, this limitation recites concepts relating to managing personal behavior and, thus, is directed to certain methods of organizing human activity.

Wherein the information on the charged power amount includes information on a charging time;
	This limitation recites concepts relating to collecting information and evaluating information in a manner that could be performed using human mental steps. Thus, these limitations are directed to mental processes. Further, these limitations recite concepts of commercial interactions and fundamental economic practices. Thus, these limitations are directed to certain methods of organizing human activity.

Determine whether or not the vehicle is charged at a partner facility based on the position information of partner facilities and the position information on the charging equipment;
	This limitation recites concepts relating to observation, collecting and comparing known information, and evaluating information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process.

Set the sharing fee for the user identified by the identification information based on the information on the charged power amount;
	This limitation recites concepts of commercial interactions and fundamental economic practices. Thus, this limitation is directed to certain methods of organizing human activity. Further, this limitation recites concepts of judgement and evaluating information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process.

Set the sharing fee lower as the charging time for the charging performed at the partner facility becomes longer.
	This limitation recites concepts relating to observation, collecting information, analyzing information, and displaying certain results of the collection and analysis in a manner that could be performed using human mental steps. Thus, these limitations are directed to mental processes. Further, these limitations recite concepts of commercial interactions and fundamental economic practices. Thus, these limitations are directed to certain methods of organizing human activity.

Set the sharing fee lower in the case where the vehicle is charged at a partner facility compared with the case where the vehicle is charged not at a partner facility.  
	This limitation recites concepts of commercial interactions and fundamental economic practices. Thus, this limitation is directed to certain methods of organizing human activity. Further, this limitation recites concepts of judgement, collecting and comparing known information, and evaluating information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process.

	Claim 5 
Obtaining […]  (i) identification information that is used to identify a user who has charged the vehicle at the charging equipment, (ii) information on a charged power amount of the vehicle, and (iii) position information on the charging equipment where the vehicle is charged;
	This limitation recites concepts relating to observation and collecting information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process. Further, this limitation recites concepts relating to managing personal behavior and, thus, is directed to certain methods of organizing human activity.

Wherein the information on the charged power amount includes information on a charging time;
	This limitation recites concepts relating to collecting information and evaluating information in a manner that could be performed using human mental steps. Thus, these limitations are directed to mental processes. Further, these limitations recite concepts of commercial interactions and fundamental economic practices. Thus, these limitations are directed to certain methods of organizing human activity.

Determining whether or not the vehicle is charged at a partner facility based on the position information of partner facilities and the position information on the charging equipment;
	This limitation recites concepts relating to observation, collecting and comparing known information, and evaluating information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process.

Setting the sharing fee for the user identified by the identification information based on the information on the charged power amount;
	This limitation recites concepts of commercial interactions and fundamental economic practices. Thus, this limitation is directed to certain methods of organizing human activity. Further, this limitation recites concepts of judgement and evaluating information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process.

The sharing fee being set lower in the case where the vehicle is charged at a partner facility compared with the case where the vehicle is charged not at a partner facility.  
	This limitation recites concepts of commercial interactions and fundamental economic practices. Thus, this limitation is directed to certain methods of organizing human activity. Further, this limitation recites concepts of judgement, collecting and comparing known information, and evaluating information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process.

Set the sharing fee lower as the charging time for the charging performed at the partner facility becomes longer.
	This limitation recites concepts relating to observation, collecting information, analyzing information, and displaying certain results of the collection and analysis in a manner that could be performed using human mental steps. Thus, these limitations are directed to mental processes. Further, these limitations recite concepts of commercial interactions and fundamental economic practices. Thus, these limitations are directed to certain methods of organizing human activity.

	Accordingly, claims 1 and 3-5 recite an abstract idea under the Step 2A Prong One analysis. 

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1 and 3 recite additional elements of a CPU, a management server, a vehicle, transmitting data over a network (obtaining information from a management server or vehicle), and electronically storing data. The CPU and management server are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the transmitting/receiving data over a network and electronic storage of data are considered additional elements directed to mere data gathering/outputting, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the recitation a vehicle for providing data is considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). 

	Claim 4 recites additional elements of a fee setting server, a management server, a vehicle using electric power stored in a power storage device, transmitting data over a network (obtaining information from a management server or vehicle), and electronically storing data. The fee setting server and management server are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the transmitting/receiving data over a network and electronic storage of data are considered additional elements directed to mere data gathering/outputting, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the recitation of an electric vehicle for providing 

	Claim 5 recites additional elements of a management server, a vehicle, and transmitting data over a network (obtaining information from a management server or vehicle). The management server is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the transmitting/receiving data over a network is considered to be an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the recitation of a vehicle for providing data is considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)).

	Accordingly, the CPU, management server, vehicle, vehicle using electric power stored in a power storage device, fee setting server, transmitting data over a network (obtaining information from a management server or vehicle), and electronically storing data do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1 and 3-5 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1 and 3-5 are merely left with a CPU, management server, vehicle, vehicle using electric power stored in a power storage device, fee setting server, transmitting data over a network (obtaining information Claims 1 and 3-5 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1 and 3-5 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered additional elements directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	Further, the CPU, management server, and fee setting server are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
Furthermore, the recitation a vehicle or vehicle using electric power stored in a power storage device for providing data is considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). 

Viewed as a whole, claims 1 and 3-5, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components claims 1 and 3-5that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1 and 3-5 are rejected under 35 U.S.C § 101. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 3-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Cho U.S. Publication No. 2014/0207498, hereafter known as Cho, in view of Penilla et al. U.S. Publication No. 2017/0169648, hereafter known as Penilla, in further view of Penilla et al. U.S. Patent No. 9,371,007, hereafter known as ‘007. 

	Regarding claim 1, 
	Cho teaches the following:
	A fee setting server configured to set a sharing fee for a vehicle travelling by using electric power stored in a power storage device, comprising a central processing unit (CPU), the CPU programmed to:
	Cho teaches a method and system for “managing an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied. Furthermore, a benefit or a penalty may be given to a corresponding user according to whether the return condition associated with an electric charging is satisfied.” (See Abstract), “FIG. 1 illustrates interworking between systems for managing an electric vehicle sharing service […] the term “electric vehicle (EV) sharing service” is used as a general concept that includes a variety of EV utilization services (e.g., electric car sharing service, a car rent service, etc.)” (¶ [0040]), “in the case that a returned electric vehicle is not properly charged […] an increase in an EV sharing service price” (¶ [0004]). 
	Further, Cho teaches “the terms “system,” “component,” “module,” “interface,”, “model” or the like are generally intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution […] a component may be, but is not limited to being, a process running on a processor, a processor […] a component may be localized on one computer and/or distributed between two or more computers.” (¶ [0137]). Thus, the functions being performed by EV sharing service system may be distributed between components on one or more computers and executed by a processor. 

	An information acquisition device configured to obtain, […] from the vehicle, (i) identification information that is used to identify a user who has charged the vehicle at the charging equipment;
	Cho teaches “receiving the charging connection information may include receiving an electric charging authentication request from the user equipment […] and receiving the charging connection information from the corresponding electric charger” (¶ [0022]), “Each of electric chargers (e.g., 14 a, . . . , 14 n) may be connected to electric vehicle sharing service system 16 through a wired communication network or a wireless communication network. Each of electric chargers (e.g., 14 a, . . . , 14 n) may include a processor […]  the processor may (i) communicate with electric vehicle sharing service system 16, […] obtain user authentication information from a variety of authentication means (e.g., a membership card 101)” (¶ [0044]), “ an EV sharing service user may performing an electric charging reservation through user equipment (e.g., a smart phone, a personal computer, etc.) or an electric vehicle terminal (e.g., electric vehicle terminal 30).” (¶ [0131]), “EV sharing service providing processor 20 may include EV utilization management unit 201, user authentication unit 202, “ (¶ [0050]), “User authentication unit 202 corresponding to a sub-processor may perform a user authentication procedure associated with an EV sharing service. Herein, the user authentication procedure may include […] a user authentication for an electric vehicle charging,” (¶ [0052]) “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. Herein, the connection information may include connection state information (e.g., whether electric vehicle 12 is connected to electric charger 14), vehicle identification information (e.g., a vehicle plate number, a vehicle identification number, etc.) […] a remaining battery power amount, a charging condition (e.g., a charging level, a charging speed, a charging price, etc.) ” (¶ [0110]), “A user (e.g., 10) may perform a variety of procedures ([…] a user authentication) associated with an electric vehicle utilization” (¶ [0042]). 
Cho teaches that a user may perform a charging reservation through a vehicle terminal, where the vehicle terminal may communicate with the EV sharing service system (equivalent to the information acquisition device) to share information regarding an amount of charge that has been obtained at a particular charging station and vehicle identification information that is associated with a user that has been authenticated, equivalent to an information acquisition device configured to obtain, from the vehicle, identification information that is used to identify a user who has charged the vehicle at the charging equipment.  

	Obtaining, from the vehicle […] (ii) Information on a charged power amount of the vehicle;
	Cho teaches “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. […] connection information may include connection state information (e.g., whether electric vehicle 12 is connected to electric charger 14) […] a remaining battery power amount, a charging condition (e.g., a charging level, a charging speed, a charging price, etc.)” (¶ [0110]), “charging condition (e.g., an electric charging level, an electric charging time, an electric charging price, etc.)” (¶ [0128]).  

	An information acquisition device configured to obtain, […] from the vehicle, (iii) Position information on the charging equipment where the vehicle is charged;
	Cho teaches “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. Herein, the connection information may include […] electric charger identification information” (¶ [0110]), “One or more electric chargers (e.g., 14 a, . . . , 14 n) may be deployed in a specific area. Alternatively, one or more electric chargers (e.g., 14 a, . . . , 14 n) may be distributed and deployed a various positions (e.g., roads, buildings, etc.) not being restricted to a specific area […] Each of electric chargers (e.g., 14 a, . . . , 14 n) may be connected to electric vehicle sharing service system 16” (¶ [0044]), “electric 14 a, 14 b, 721) may be deployed at various positions (e.g., a parking lot, a parking district of a road) associated with an electric vehicle return” (¶ [0120]), “electric vehicle sharing service system 16 may collect charging related information associated with one or more electric chargers positioned at a corresponding return location.” (¶ [0125]). 
	Thus, Cho teaches that an electric vehicle terminal may transmit connection information, upon being connected to a charging station, to a vehicle sharing service system (equivalent to the information acquisition device) including an electronic identification number, where each electric charger is associated with a particular position and return location. 

	Wherein the information on the charged power amount includes information on a charging time;
	Cho teaches “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. […] connection information may include connection state information (e.g., whether electric vehicle 12 is connected to electric charger 14) […] a remaining battery power amount, a charging condition (e.g., a charging level, a charging speed, a charging price, etc.)” (¶ [0110]), “charging condition (e.g., an electric charging level, an electric charging time, an electric charging price, etc.)” (¶ [0128]). 
	Determine whether or not the vehicle is charged at a […] facility based on the position information of […] facilities and the position information on the charging equipment;
	Cho teaches “One or more electric chargers (e.g., 14 a, . . . , 14 n) may be deployed in a specific area. Alternatively, one or more electric chargers (e.g., 14 a, . . . , 14 n) may be distributed and deployed a various positions (e.g., roads, buildings, etc.) not being restricted to a specific area […] Each of electric chargers (e.g., 14 a, . . . , 14 n) may be connected to electric vehicle sharing service system 16  […] Each of electric chargers (e.g., 14 a, . . . , 14 n) may include a processor. Herein, the processor may (i) communicate with electric vehicle sharing 16 […] (iv) obtain connection information (e.g., charging connection information associated with whether electric vehicle 12 is connected to electric charger 14) […] Furthermore, the processor of each electric charger (e.g., 14 a, . . . , 14 n) may provide ‘charging related information’ (e.g., information on an electric charger state and an electric charging schedule associated with a corresponding electric charger) to electric vehicle sharing service system 16, as shown in FIG. 8. When receiving a charging reservation request for a specific electric vehicle to be returned, the processor of each electric charger (e.g., 14 a, . . . , 14 n) may establish an electric charging schedule.” (¶ [0044]), “method may include receiving a return request for an electric vehicle from at least one of user equipment and an electric vehicle terminal, determining whether a first return condition is satisfied, wherein the first return condition includes whether the electric vehicle is at a predetermined return location” (¶ [0009]),                                         “in the case that an electric vehicle reservation is performed, electric charger information providing unit 223 may collect ‘charging related information’ associated with a corresponding reservation content (e.g., an EV return location). In other words, electric charger information providing unit 223 may collect charging related information associated with one or more electric chargers positioned at a corresponding return location.“ (¶ [0058]), “At step S504, electric vehicle terminal 30 may transmit an electric vehicle return request including the obtained information (i.e., information obtained at step S502), to electric vehicle sharing service system 16. Herein, the obtained information may include at least one of the location information of the electric vehicle” (¶ [0078]), “At step S506, electric vehicle sharing service system 16 may determine whether a first return condition (or may be referred to as “a general return condition”) is satisfied. Particularly, electric vehicle sharing service system 16 may determine based on the received information. Herein, the first return condition may include at least one of (i) whether the returned electric vehicle is at a predetermined return location” (¶ [0078]). 
	Thus, Cho teaches that an EV driver of a shared EV may request to return said shared EV to a particular return location EV charging station, where each of the various EV charging 

	Set the sharing fee for the user identified by the identification information based on the information on the charged power amount,
	Cho teaches “managing an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied. Furthermore, a benefit or a penalty may be given to a corresponding user according to whether the return condition associated with an electric charging is satisfied.” (See Abstract), “a method may be provided for managing an electric vehicle return process in an electric vehicle sharing service system […]The method may include receiving a return request for an electric vehicle from at least one of user equipment and an electric vehicle terminal, determining whether a first return condition is satisfied […] determining whether a second return condition associated with an electric charging of the electric vehicle is satisfied” (¶ [0009]), “determining the second return condition may further include determining whether a remaining battery power of the electric vehicle exceeds a threshold value […]“ (¶ [0014]), “benefit determination unit 222 may give a benefit to a corresponding sharing service user if the remaining battery power amount exceeds the threshold value” (¶ [0057]), “method may further include determining a benefit for a  
	Thus, Cho teaches an EV sharing service system comprising a benefit determination unit (equivalent to a fee setting device) that is capable of determining the amount of remaining battery in an EV that has been returned by a particular, authenticated user and determining whether a benefit or penalty will be applied to the sharing service price (such as increasing or decreasing the rental price) to be charged to the particular user in accordance with the amount of battery remaining in the EV upon return. These features taught by the system and method of Cho are considered to be equivalent to a fee setting device a fee setting device configured to set the sharing fee for the user identified by the identification information based on the information on the charged power amount. 

	Wherein the CPU is further programmed to: Set the sharing fee lower in the case where the vehicle is charged at a […] facility compared with the case where the vehicle is charged not at a […] facility.  
	Cho teaches  “FIG. 1 illustrates interworking between systems for managing an electric vehicle sharing service […] the term “electric vehicle (EV) sharing service” is used as a general concept that includes a variety of EV utilization services (e.g., electric car sharing service, a car rent service, etc.)” (¶ [0040]), “a method may be provided for managing an electric vehicle return process in an electric vehicle sharing service system […]The method may include receiving a return request for an electric vehicle from at least one of user equipment and an electric vehicle terminal, determining whether a first return condition is satisfied […] determining whether a second return condition associated with an electric charging of the electric vehicle is satisfied” (¶ [0009]), “determining the second return condition may include checking a charging connection between the electric vehicle and an electric charger.” (¶ [0011]),  “determining the second return condition may further include determining whether a remaining battery power of the electric vehicle exceeds a threshold value […]“ (¶ [0014]), “in the case that a returned electric vehicle is not properly charged […] an increase in an EV sharing service price” (¶ [0004]), “a benefit (an incentive, a discount, etc.) or a penalty may be given to a corresponding user” (¶ [0039]), “Benefit determination unit 222 corresponding to a sub-processor may determine a benefit (e.g., an incentive, a discount, etc.) for a corresponding sharing service user if a returned electric vehicle is determined to be connected to an electric charger […] electric charger connection determination unit 221 may determine whether a remaining battery power amount exceeds a threshold value. In this case, benefit determination unit 222 may give a benefit to a corresponding sharing service user if the remaining battery power amount exceeds the threshold value” (¶ [0057]). 
	Thus, Cho teaches an EV sharing service system comprising a benefit determination unit (equivalent to a fee setting device) that is capable of determining whether or not an EV has been connected and charged to a threshold amount at an electrical charger by a particular, authenticated user and determining whether a benefit or penalty will be applied to the sharing service price (such as increasing or decreasing the rental price) in accordance with the 
	The Examiner notes that Cho teaches “the terms “system,” “component,” “module,” “interface,”, “model” or the like are generally intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution […] a component may be, but is not limited to being, a process running on a processor, a processor […] a component may be localized on one computer and/or distributed between two or more computers.” (¶ [0137]). Thus, the functions being performed by EV sharing service system may be distributed between components on one or more computers, equivalent to the EV sharing service system including an information acquisition device, determination device, and fee setting device to perform the respective functions. 

	Although Cho teaches that each charging station may be associated with a particular position or return location, Cho does not explicitly teach a storage device configured to store position information of facilities, each of which is provided with a charging equipment for charging the power storage device. Further, although Cho teaches that an EV driver of a shared EV may charge the EV at a charging station associated with the EV sharing service system, Cho does not explicitly teach a partner facility for charging electric vehicles. Further, although Cho teaches that a discount for a EV car sharing service may be provided to a user if the EV has been charged before being returned, Cho does not teach setting the fee lower in the case where the vehicle is charged at a partner facility compared with the case where the vehicle is charged not at a partner facility.

	However, Penilla teaches the following:	
	A storage device configured to store position information of partner facilities, each of which is provided with a charging equipment for charging the power storage device;
	Penilla teaches a “server is provided with communication to a plurality of CUs at one or more geo-locations. Then, receiving, a request to find a CU at the server, from an EV that is geographically local to or along a driving path of one or more CUs. ” (¶ [0011]), “a computer processed method for providing charge options to drivers of electric vehicles is provided. The electric vehicles have wireless access to a computer network. The method includes receiving data concerning charge providing availability from charge locations and receiving data concerning sponsored rewards offered by the charge locations” (¶ [0079]), “The method can be processed by a server and paths are communicated to vehicles to alert drivers of the electric vehicles of rewards or discounts if charge is obtained from certain locations.“ ¶ [0080]), “cloud based processing technologies to share charge availability information, discounts across a charge supply grid, geo-location mapping and charge finding […] cloud based databases and distributed data centers for […] sharing charge usage with charge providers, utilities, drivers of EVs, owners of charge units (CUs) and owners or managers of charge unit install points (CUIPs)” (¶ [0035]), “Cloud services can also provide […] an EV driver […] a list of CUs in the geo-location of the vehicle” ¶ [0048]), “The location of available CUs can also be populated as displayable data to the display screen of an EV (or mobile device) when the EV gets in proximity to CUs” (¶ [0051]), “the charging station can communicate with the cloud processing and publish availability of its charging stations per particular period of time. A database associated with cloud processing will hold this information” (¶ [0087]). 
	Thus, Penilla teaches a cloud service system comprising servers/databases that communicate with, and store information associated with, charging units (CU’s) that are associated with particular geo-locations. The cloud service is configured to use stored information about CU’s in order to provide EV drivers with a list of particular charging units Penilla teaches that the charging stations are equipped with charge pumps, charge handles, or other charge providing facilities for a vehicle battery (see ¶ [0082] - ¶ [0083]); equivalent to each facility being provided with a charging equipment for charging the power storage device. Further, Penilla teaches that the cloud service server may manage information regarding discounts and rewards associated with utilizing particular CU’s, where said discounts and rewards may be offered to EV drivers for charging at the particular CU locations (equivalent to storing position information on partner facilities).  

	[…] set the […] fee lower in the case where the vehicle is charged at a partner facility compared with the case where the vehicle is charged not at a partner facility. 
	Penilla teaches “the method can be processed by a server and paths are communicated to vehicles to alert drivers of the electric vehicles of rewards or discounts if charge is obtained from certain locations“ ¶ [0080]), “ If the user of the EV is looking for charge, and the user also needs particular services, and publishing discounts or promotions will allow EV drivers to select certain CUs over other CUs.” (¶ [0045]). Further, “the owners of the particular business can offer discounts to their business products or services” (¶ [0088]) and “These discounts can then be published to the cloud processing logic.” (¶ [0092]), “the charging station can offer discounts or rewards to users so that drivers can decide to visit the charging station instead of another charging station. Still further, charging stations can offer discounts for users to use the particular charging station, and the discounts can be offered by more than one party or entity. For instance […] particular business can sponsor discounts or rewards at the charging station” (¶ [0087]). 
	
Cho with the teachings of Penilla by including a feature for publishing service discounts at particular charging stations such that an EV driver would receive a discount on a business service (such as an EV sharing service) for charging their EV at said particular charging stations associated with the business that is offering the discounts and storing the position of the charging stations with the published discounts in a database, as taught by Penilla, into the system of Cho that is configured to offer discounts on a shared electric vehicle (EV) service based on a determination of whether the shared EV has been charged and connected with a particular charging station that is part of the system of Cho. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “increase traffic to their business and increase sales” ¶ [0088]), as suggested by Penilla. Further, one of ordinary skill in the art would have recognized that the teachings of Penilla are compatible with the system of Cho as they share characteristics and capabilities; namely, they are both systems directed to providing EV drivers with discounts for services upon recharging at particular EV charging stations. 

	Although Cho teaches that a user may receive a discount on an EV sharing service if a return condition is satisfied in which the user has connected the electric vehicle to a charger (¶ [0057]), Cho in view of Penilla does not explicitly teach setting the sharing fee lower as the charging time for the charging performed at the partner facility becomes longer.
	However, ‘007 teaches the following:
	Set the sharing fee lower as the charging time for the charging performed at the […] facility becomes longer.
	‘007 teaches “A method […] includes receiving, from time to time, discounts published by merchants for presentation to a network of charging units (CUs) […] The method includes sending the at least one discount to the device of the electric vehicle upon receiving an ‘007 teaches “cloud system configured to: manage received discounts published by the merchants, the discounts being published with an identification of a geo-location or CUs for which the discounts are to be published” (col. 3, lines 43-46). Further, “the discount is validated or used when redeemed at the merchant location […] wherein the discount is a reduced price of a good or service offered at the merchant location” (col.4, lines 8-14). Further, “the discount may be conditioned on the user completing to buy a certain amount of charge” (col. 22, lines 40-44). Further, “a user can book an hour in a charging spot but may only need, e.g. 30 minutes of charge […]  the user will be charged for the 30 min of charge” (col. 25, line 57 – col. 26, line 5). 
	Thus, ‘007 teaches a system with a feature that allows service providers to publish discounts for their service at particular electric vehicle charging units, where drivers may receive the discount for the service under the condition that they buy a certain amount of charge from the electric vehicle charging unit. Further, the system allows drivers to book the charging units for a chosen increment of time (such as 30 minutes or an hour), where the drivers are charged for the amount of time they charge the vehicle. Thus, one of ordinary skill in the art would recognize that a discount for a service (such as an EV sharing service) would only be offered to a driver under the condition that they buy a certain amount of charge (such as a certain increment of time for charging the vehicle) from the charging unit at the particular location associated with the merchant discount offer (equivalent to the partner facility); equivalent to setting the sharing fee lower as the charging time for the charging performed at the partner facility becomes longer. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho in view of Penilla with the teachings of ‘007 by incorporating a feature for offering discounts to a driver for a business ‘007, into the system of Cho in view of Penilla that is configured to offer discounts on a shared electric vehicle (EV) service based on a determination of whether the shared EV has been charged and connected with a particular charging station that is associated with the system. One of ordinary skill in the art would have been motivated to make this modification when one considers that “the particular business that sponsored the discounts can increase traffic to their business and increase sales” (col. 40, lines 21-23), as suggested by ‘007. Further, one of ordinary skill in the art would have recognized that the teachings of ‘007 are compatible with the system of Cho in view of Penilla as they share characteristics and capabilities; namely, they are both systems directed to providing EV drivers with discounts for services upon recharging at particular EV charging stations.

	Regarding claim 3, 
	Cho in view of Penilla/’007 teaches the limitations of claim 1. Although Cho teaches the CPU is further configured to set a sharing fee (see ¶ [0009], ¶ [0011], ¶ [0014], ¶ [0137]), Cho does not explicitly teach setting the sharing fee at a different price depending on a partner facility where the vehicle is charged. However, Penilla teaches the following:
	[…] set the […] fee at a different price depending on a partner facility where the vehicle is charged. 
	Penilla teaches “the method can be processed by a server and paths are communicated to vehicles to alert drivers of the electric vehicles of rewards or discounts if charge is obtained from certain locations“ ¶ [0080]), “These discounts can then be published to the cloud processing logic.” (¶ [0092]), “the charging station can offer discounts or rewards to users so that drivers can decide to visit the charging station instead of another charging station. Still further, charging stations can offer discounts for users to use the particular charging station” (¶ 
	Thus, Penilla teaches that particular charging stations may offer greater discounts for a service or lower discounts for a service based on an activity level at the particular charging station, where a EV driver may be routed to charging stations that provide a greater discount than others; equivalent to setting a fee at a different price depending on a partner facility where the vehicle is charged. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho with the teachings of Penilla by including a feature for publishing service discounts at particular charging stations, where each discount may be different (greater or lower) between each charging station, such that an EV driver would receive the discount on a service for charging their EV at said particular charging stations, as taught by Penilla, into the system of Cho that is configured to offer discounts on a shared electric vehicle (EV) service based on a determination of whether the shared EV has been charged and connected with a particular charging station that is part of the system of Cho. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “increase traffic to their business and increase sales” ¶ [0088]), as suggested by Penilla. Further, one of ordinary skill in the art would have recognized that the teachings of Penilla are compatible with the system of Cho as they share characteristics and 

	Regarding claim 4, 
	Cho teaches the following:
	A vehicle traveling by using electric power stored in a power storage device;
	Cho teaches “Electric vehicles (EVs) may include electric cars (e.g., 12), electric motorcycles, and/or electric motorbikes, but are not limited thereto” (¶ [0046]), “information obtaining processor 303 may obtain information on a remaining battery power of the electric vehicle, from a battery management system of the electric vehicle […] information obtaining processor 303 may further obtain an electric vehicle utilization time and a mileage” (¶ [0064]). 
	Thus, Cho teaches an electric vehicle (EV) that may be utilized by drivers and may store power in a battery that is managed by a battery management system of the EV.

	A management server configured to manage a charging equipment for charging the power storage device; and 
	Cho teaches “Each of electric chargers (e.g., 14 a, . . . , 14 n) may be connected to electric vehicle sharing service system 16 through a wired communication network or a wireless communication network […] the processor of each electric charger (e.g., 14 a, . . . , 14 n) may provide ‘charging related information’ (e.g., information on an electric charger state and an electric charging schedule associated with a corresponding electric charger) to electric vehicle sharing service system 16 […]  When receiving a charging reservation request for a specific electric vehicle to be returned, the processor of each electric charger (e.g., 14 a, . . . , 14 n) may establish an electric charging schedule” (¶ [0044]), “electric chargers (e.g., 721) may charge electric vehicles” (¶ [0045]), “the terms “system,” “component,” […] refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in 
	Thus, Cho teaches an EV sharing service system comprising one or more computers (equivalent to a management server) that may be in communication with a plurality of electric chargers and is configured to receive information from each electric charger such as scheduling information and status information associated with each charger; equivalent to a management server configured to manage charging equipment for charging the power storage device. 

	A fee setting server configured to set a sharing fee for the vehicle,
	Cho teaches “managing an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied. Furthermore, a benefit or a penalty may be given to a corresponding user according to whether the return condition associated with an electric charging is satisfied.” (See Abstract), “FIG. 1 illustrates interworking between systems for managing an electric vehicle sharing service […] the term “electric vehicle (EV) sharing service” is used as a general concept that includes a variety of EV utilization services (e.g., electric car sharing service, a car rent service, etc.)” (¶ [0040]), “electric vehicle sharing service system 16 may determine a benefit or a penalty for a corresponding user according to whether the return condition associated with an electric charging is satisfied” (¶ [0043]), “method may further include determining a benefit for a corresponding user when the second return condition is satisfied, and transmitting information on the benefit to the user equipment.” (¶ [0015]), “in the case that a returned electric vehicle is not properly charged […] an increase in an EV sharing service price” (¶ [0004]).  
	Thus, Cho teaches an electric vehicle sharing service system comprising one or more computers (equivalent to a fee setting server) that is configured to set a sharing service price for 

	The fee setting server configured to;
	Cho teaches a method and system for “managing an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied. Furthermore, a benefit or a penalty may be given to a corresponding user according to whether the return condition associated with an electric charging is satisfied.” (See Abstract), “FIG. 1 illustrates interworking between systems for managing an electric vehicle sharing service […] the term “electric vehicle (EV) sharing service” is used as a general concept that includes a variety of EV utilization services (e.g., electric car sharing service, a car rent service, etc.)” (¶ [0040]), “in the case that a returned electric vehicle is not properly charged […] an increase in an EV sharing service price” (¶ [0004]). 

	Obtain, […] from the vehicle, (i) identification information that is used to identify a user who has charged the vehicle at the charging equipment;
	Cho teaches “receiving the charging connection information may include receiving an electric charging authentication request from the user equipment […] and receiving the charging connection information from the corresponding electric charger” (¶ [0022]), “Each of electric chargers (e.g., 14 a, . . . , 14 n) may be connected to electric vehicle sharing service system 16 through a wired communication network or a wireless communication network. Each of electric chargers (e.g., 14 a, . . . , 14 n) may include a processor […]  the processor may (i) communicate with electric vehicle sharing service system 16, […] obtain user authentication information from a variety of authentication means (e.g., a membership card 101)” (¶ [0044]), “ an EV sharing service user may performing an electric charging reservation through user equipment (e.g., a smart phone, a personal computer, etc.) or an electric vehicle terminal (e.g., 30).” (¶ [0131]), “EV sharing service providing processor 20 may include EV utilization management unit 201, user authentication unit 202, “ (¶ [0050]), “User authentication unit 202 corresponding to a sub-processor may perform a user authentication procedure associated with an EV sharing service. Herein, the user authentication procedure may include […] a user authentication for an electric vehicle charging,” (¶ [0052]) “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. Herein, the connection information may include connection state information (e.g., whether electric vehicle 12 is connected to electric charger 14), vehicle identification information (e.g., a vehicle plate number, a vehicle identification number, etc.) […] a remaining battery power amount, a charging condition (e.g., a charging level, a charging speed, a charging price, etc.) ” (¶ [0110]), “A user (e.g., 10) may perform a variety of procedures ([…] a user authentication) associated with an electric vehicle utilization” (¶ [0042]). 
	Thus, Cho teaches that a user may perform a charging reservation through a vehicle terminal, where the vehicle terminal may communicate with the EV sharing service system (equivalent to the information acquisition device) to share information regarding an amount of charge that has been obtained at a particular charging station and vehicle identification information that is associated with a user that has been authenticated, equivalent to an information acquisition device configured to obtain, from the vehicle, identification information that is used to identify a user who has charged the vehicle at the charging equipment.  

	Obtain […] from the vehicle […] (ii) Information on a charged power amount of the vehicle;
	Cho teaches “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. […] connection information may include connection state information (e.g., whether electric vehicle 12 is connected to electric charger 14) […] a remaining battery power amount, a charging condition (e.g., a charging level, a charging speed, “charging condition (e.g., an electric charging level, an electric charging time, an electric charging price, etc.)” (¶ [0128]).  

	Obtain, […] from the vehicle, (iii) Position information on the charging equipment where the vehicle is charged;
	Cho teaches “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. Herein, the connection information may include […] electric charger identification information” (¶ [0110]), “One or more electric chargers (e.g., 14 a, . . . , 14 n) may be deployed in a specific area. Alternatively, one or more electric chargers (e.g., 14 a, . . . , 14 n) may be distributed and deployed a various positions (e.g., roads, buildings, etc.) not being restricted to a specific area […] Each of electric chargers (e.g., 14 a, . . . , 14 n) may be connected to electric vehicle sharing service system 16” (¶ [0044]), “electric chargers (e.g., 14 a, 14 b, 721) may be deployed at various positions (e.g., a parking lot, a parking district of a road) associated with an electric vehicle return” (¶ [0120]), “electric vehicle sharing service system 16 may collect charging related information associated with one or more electric chargers positioned at a corresponding return location.” (¶ [0125]). 
	Thus, Cho teaches that an electric vehicle terminal may transmit connection information, upon being connected to a charging station, to a vehicle sharing service system (equivalent to the information acquisition device) including an electronic identification number, where each electric charger is associated with a particular position and return location. 
	Wherein the information on the charged power amount includes information on a charging time;
	Cho teaches “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. […] connection information may include connection state information (e.g., whether electric vehicle 12 is connected to electric charger 14) […] a remaining battery power amount, a charging condition (e.g., a charging level, a charging speed, “charging condition (e.g., an electric charging level, an electric charging time, an electric charging price, etc.)” (¶ [0128]). 

	Determine whether or not the vehicle is charged at a […] facility based on the position information of […] facilities and the position information on the charging equipment;
	Cho teaches “One or more electric chargers (e.g., 14 a, . . . , 14 n) may be deployed in a specific area. Alternatively, one or more electric chargers (e.g., 14 a, . . . , 14 n) may be distributed and deployed a various positions (e.g., roads, buildings, etc.) not being restricted to a specific area […] Each of electric chargers (e.g., 14 a, . . . , 14 n) may be connected to electric vehicle sharing service system 16  […] Each of electric chargers (e.g., 14 a, . . . , 14 n) may include a processor. Herein, the processor may (i) communicate with electric vehicle sharing service system 16 […] (iv) obtain connection information (e.g., charging connection information associated with whether electric vehicle 12 is connected to electric charger 14) […] Furthermore, the processor of each electric charger (e.g., 14 a, . . . , 14 n) may provide ‘charging related information’ (e.g., information on an electric charger state and an electric charging schedule associated with a corresponding electric charger) to electric vehicle sharing service system 16, as shown in FIG. 8. When receiving a charging reservation request for a specific electric vehicle to be returned, the processor of each electric charger (e.g., 14 a, . . . , 14 n) may establish an electric charging schedule.” (¶ [0044]), “method may include receiving a return request for an electric vehicle from at least one of user equipment and an electric vehicle terminal, determining whether a first return condition is satisfied, wherein the first return condition includes whether the electric vehicle is at a predetermined return location” (¶ [0009]),                                         “in the case that an electric vehicle reservation is performed, electric charger information providing unit 223 may collect ‘charging related information’ associated with a corresponding reservation content (e.g., an EV return location). In other words, electric charger information 223 may collect charging related information associated with one or more electric chargers positioned at a corresponding return location.“ (¶ [0058]), “At step S504, electric vehicle terminal 30 may transmit an electric vehicle return request including the obtained information (i.e., information obtained at step S502), to electric vehicle sharing service system 16. Herein, the obtained information may include at least one of the location information of the electric vehicle” (¶ [0078]), “At step S506, electric vehicle sharing service system 16 may determine whether a first return condition (or may be referred to as “a general return condition”) is satisfied. Particularly, electric vehicle sharing service system 16 may determine based on the received information. Herein, the first return condition may include at least one of (i) whether the returned electric vehicle is at a predetermined return location” (¶ [0078]). 
	Thus, Cho teaches that an EV driver of a shared EV may request to return said shared EV to a particular return location EV charging station, where each of the various EV charging stations of the system are associated with various, respective positions. The EV shared service system receives location information of the EV when said EV has arrived and connected to a particular charging station, where the EV shared service system may then confirm that the EV has been returned to the particular return location in order to determine if a first return condition has been satisfied to successfully return the EV by the EV driver. Thus, a computer system determining that a first return condition is satisfied by comparing the location of the EV that may be connected at a particular charging station with the actual intended return location is equivalent to a determination device configured to determine whether or not the vehicle is charged at a facility based on the position information of facilities and the position information on the charging equipment.

	 Set the sharing fee for the user identified by the identification information based on the information on the charged power amount,
	Cho teaches “managing an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied. Furthermore, a benefit or a penalty may be given to a corresponding user according to whether the return condition associated with an electric charging is satisfied.” (See Abstract), “a method may be provided for managing an electric vehicle return process in an electric vehicle sharing service system […]The method may include receiving a return request for an electric vehicle from at least one of user equipment and an electric vehicle terminal, determining whether a first return condition is satisfied […] determining whether a second return condition associated with an electric charging of the electric vehicle is satisfied” (¶ [0009]), “determining the second return condition may further include determining whether a remaining battery power of the electric vehicle exceeds a threshold value […]“ (¶ [0014]), “benefit determination unit 222 may give a benefit to a corresponding sharing service user if the remaining battery power amount exceeds the threshold value” (¶ [0057]), “method may further include determining a benefit for a corresponding user when the second return condition is satisfied, and transmitting information on the benefit to the user equipment.” (¶ [0015]), “in the case that a returned electric vehicle is not properly charged […] an increase in an EV sharing service price” (¶ [0004]), “a benefit (an incentive, a discount, etc.) or a penalty may be given to a corresponding user” (¶ [0039]), “the terms “system,” “component,” “module,” “interface,”, “model” or the like are generally intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution […] a component may be, but is not limited to being, a process running on a processor, a processor […] a component may be localized on one computer and/or distributed between two or more computers.” (¶ [0137]), “When an electric vehicle (EV) utilization is finished, the user (e.g., 10) may return a corresponding electric vehicle. In this case, a user authentication procedure associated with ‘an electric vehicle (EV) utilization’ or ‘an electric vehicle (EV) return’ may be performed through a variety of authentication means […] ”(¶ [0041]). 
Cho teaches an EV sharing service system comprising a benefit determination unit (equivalent to a fee setting device) that is capable of determining the amount of remaining battery in an EV that has been returned by a particular, authenticated user and determining whether a benefit or penalty will be applied to the sharing service price (such as increasing or decreasing the rental price) to be charged to the particular user in accordance with the amount of battery remaining in the EV upon return. These features taught by the system and method of Cho are considered to be equivalent to a fee setting device a fee setting device configured to set the sharing fee for the user identified by the identification information based on the information on the charged power amount. 
	Set the sharing fee lower in the case where the vehicle is charged at a […] facility compared with the case where the vehicle is charged not at a […] facility.  
	Cho teaches  “FIG. 1 illustrates interworking between systems for managing an electric vehicle sharing service […] the term “electric vehicle (EV) sharing service” is used as a general concept that includes a variety of EV utilization services (e.g., electric car sharing service, a car rent service, etc.)” (¶ [0040]), “a method may be provided for managing an electric vehicle return process in an electric vehicle sharing service system […]The method may include receiving a return request for an electric vehicle from at least one of user equipment and an electric vehicle terminal, determining whether a first return condition is satisfied […] determining whether a second return condition associated with an electric charging of the electric vehicle is satisfied” (¶ [0009]), “determining the second return condition may include checking a charging connection between the electric vehicle and an electric charger.” (¶ [0011]),  “determining the second return condition may further include determining whether a remaining battery power of the electric vehicle exceeds a threshold value […]“ (¶ [0014]), “in the case that a returned electric vehicle is not properly charged […] an increase in an EV sharing service price” (¶ [0004]), “a benefit (an incentive, a discount, etc.) or a penalty may be given to a corresponding user” (¶ [0039]), “Benefit determination unit 222 corresponding to a sub-processor may determine a benefit (e.g., 221 may determine whether a remaining battery power amount exceeds a threshold value. In this case, benefit determination unit 222 may give a benefit to a corresponding sharing service user if the remaining battery power amount exceeds the threshold value” (¶ [0057]). 
	Thus, Cho teaches an EV sharing service system comprising a benefit determination unit (equivalent to a fee setting device) that is capable of determining whether or not an EV has been connected and charged to a threshold amount at an electrical charger by a particular, authenticated user and determining whether a benefit or penalty will be applied to the sharing service price (such as increasing or decreasing the rental price) in accordance with the determination; equivalent to a fee setting device configured to set the sharing fee lower in the case where the vehicle is charged at a facility compared with the case where the vehicle is charged not at a facility. 

	Although Cho teaches that each charging station may be associated with a particular position or return location, Cho does not explicitly teach storing position information of facilities, each of which is provided with a charging equipment for charging the power storage device. Further, although Cho teaches that an EV driver of a shared EV may charge the EV at a charging station associated with the EV sharing service system, Cho does not explicitly teach a partner facility for charging electric vehicles. Further, although Cho teaches that a discount for a EV car sharing service may be provided to a user if the EV has been charged before being returned, Cho does not teach setting the fee lower in the case where the vehicle is charged at a partner facility compared with the case where the vehicle is charged not at a partner facility.

	However, Penilla teaches the following:	
	Storing position information of partner facilities, each of which is provided with a charging equipment for charging the power storage device;
	Penilla teaches a “server is provided with communication to a plurality of CUs at one or more geo-locations. Then, receiving, a request to find a CU at the server, from an EV that is geographically local to or along a driving path of one or more CUs. ” (¶ [0011]), “a computer processed method for providing charge options to drivers of electric vehicles is provided. The electric vehicles have wireless access to a computer network. The method includes receiving data concerning charge providing availability from charge locations and receiving data concerning sponsored rewards offered by the charge locations” (¶ [0079]), “The method can be processed by a server and paths are communicated to vehicles to alert drivers of the electric vehicles of rewards or discounts if charge is obtained from certain locations.“ ¶ [0080]), “cloud based processing technologies to share charge availability information, discounts across a charge supply grid, geo-location mapping and charge finding […] cloud based databases and distributed data centers for […] sharing charge usage with charge providers, utilities, drivers of EVs, owners of charge units (CUs) and owners or managers of charge unit install points (CUIPs)” (¶ [0035]), “Cloud services can also provide […] an EV driver […] a list of CUs in the geo-location of the vehicle” ¶ [0048]), “The location of available CUs can also be populated as displayable data to the display screen of an EV (or mobile device) when the EV gets in proximity to CUs” (¶ [0051]), “the charging station can communicate with the cloud processing and publish availability of its charging stations per particular period of time. A database associated with cloud processing will hold this information” (¶ [0087]). 
	Thus, Penilla teaches a cloud service system comprising servers/databases that communicate with, and store information associated with, charging units (CU’s) that are associated with particular geo-locations. The cloud service is configured to use stored information about CU’s in order to provide EV drivers with a list of particular charging units proximate to the EV drivers, where the location of available CU’s can be populated as Penilla teaches that the charging stations are equipped with charge pumps, charge handles, or other charge providing facilities for a vehicle battery (see ¶ [0082] - ¶ [0083]); equivalent to each facility being provided with a charging equipment for charging the power storage device. Further, Penilla teaches that the cloud service server may manage information regarding discounts and rewards associated with utilizing particular CU’s, where said discounts and rewards may be offered to EV drivers for charging at the particular CU locations (equivalent to storing position information on partner facilities).  

	Set the […] fee lower in the case where the vehicle is charged at a partner facility compared with the case where the vehicle is charged not at a partner facility. 
	Penilla teaches “the method can be processed by a server and paths are communicated to vehicles to alert drivers of the electric vehicles of rewards or discounts if charge is obtained from certain locations“ ¶ [0080]), “ If the user of the EV is looking for charge, and the user also needs particular services, and publishing discounts or promotions will allow EV drivers to select certain CUs over other CUs.” (¶ [0045]). Further, “the owners of the particular business can offer discounts to their business products or services” (¶ [0088]) and “These discounts can then be published to the cloud processing logic.” (¶ [0092]), “the charging station can offer discounts or rewards to users so that drivers can decide to visit the charging station instead of another charging station. Still further, charging stations can offer discounts for users to use the particular charging station, and the discounts can be offered by more than one party or entity. For instance […] particular business can sponsor discounts or rewards at the charging station” (¶ [0087]).  
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho with the teachings of Penilla Penilla, into the system of Cho that is configured to offer discounts on a shared electric vehicle (EV) service based on a determination of whether the shared EV has been charged and connected with a particular charging station that is part of the system of Cho. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “increase traffic to their business and increase sales” ¶ [0088]), as suggested by Penilla. Further, one of ordinary skill in the art would have recognized that the teachings of Penilla are compatible with the system of Cho as they share characteristics and capabilities; namely, they are both systems directed to providing EV drivers with discounts for services upon recharging at particular EV charging stations. 

	Although Cho teaches that a user may receive a discount on an EV sharing service if a return condition is satisfied in which the user has connected the electric vehicle to a charger (¶ [0057]), Cho in view of Penilla does not explicitly teach setting the sharing fee lower as the charging time for the charging performed at the partner facility becomes longer.

	However, ‘007 teaches the following:
	Set the sharing fee lower as the charging time for the charging performed at the […] facility becomes longer.
	‘007 teaches “A method […] includes receiving, from time to time, discounts published by merchants for presentation to a network of charging units (CUs) […] The method includes sending the at least one discount to the device of the electric vehicle upon receiving an indication that charge is transferred from the charging pad to a battery of the electric vehicle” ‘007 teaches “cloud system configured to: manage received discounts published by the merchants, the discounts being published with an identification of a geo-location or CUs for which the discounts are to be published” (col. 3, lines 43-46). Further, “the discount is validated or used when redeemed at the merchant location […] wherein the discount is a reduced price of a good or service offered at the merchant location” (col.4, lines 8-14). Further, “the discount may be conditioned on the user completing to buy a certain amount of charge” (col. 22, lines 40-44). Further, “a user can book an hour in a charging spot but may only need, e.g. 30 minutes of charge […]  the user will be charged for the 30 min of charge” (col. 25, line 57 – col. 26, line 5). 
	Thus, ‘007 teaches a system with a feature that allows service providers to publish discounts for their service at particular electric vehicle charging units, where drivers may receive the discount for the service under the condition that they buy a certain amount of charge from the electric vehicle charging unit. Further, the system allows drivers to book the charging units for a chosen increment of time (such as 30 minutes or an hour), where the drivers are charged for the amount of time they charge the vehicle. Thus, one of ordinary skill in the art would recognize that a discount for a service (such as an EV sharing service) would only be offered to a driver under the condition that they buy a certain amount of charge (such as a certain increment of time for charging the vehicle) from the charging unit at the particular location associated with the merchant discount offer (equivalent to the partner facility); equivalent to setting the sharing fee lower as the charging time for the charging performed at the partner facility becomes longer. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho in view of Penilla with the teachings of ‘007 by incorporating a feature for offering discounts to a driver for a business service (such as a vehicle sharing service) under the condition that the driver purchase a certain ‘007, into the system of Cho in view of Penilla that is configured to offer discounts on a shared electric vehicle (EV) service based on a determination of whether the shared EV has been charged and connected with a particular charging station that is associated with the system. One of ordinary skill in the art would have been motivated to make this modification when one considers that “the particular business that sponsored the discounts can increase traffic to their business and increase sales” (col. 40, lines 21-23), as suggested by ‘007. Further, one of ordinary skill in the art would have recognized that the teachings of ‘007 are compatible with the system of Cho in view of Penilla as they share characteristics and capabilities; namely, they are both systems directed to providing EV drivers with discounts for services upon recharging at particular EV charging stations.

	Regarding claim 5, 
	Cho teaches the following:
	Obtaining, […] from the vehicle, (i) identification information that is used to identify a user who has charged the vehicle at the charging equipment;
	Cho teaches “receiving the charging connection information may include receiving an electric charging authentication request from the user equipment […] and receiving the charging connection information from the corresponding electric charger” (¶ [0022]), “Each of electric chargers (e.g., 14 a, . . . , 14 n) may be connected to electric vehicle sharing service system 16 through a wired communication network or a wireless communication network. Each of electric chargers (e.g., 14 a, . . . , 14 n) may include a processor […]  the processor may (i) communicate with electric vehicle sharing service system 16, […] obtain user authentication information from a variety of authentication means (e.g., a membership card 101)” (¶ [0044]), “ an EV sharing service user may performing an electric charging reservation through user equipment (e.g., a smart phone, a personal computer, etc.) or an electric vehicle terminal (e.g., 30).” (¶ [0131]), “EV sharing service providing processor 20 may include EV utilization management unit 201, user authentication unit 202, “ (¶ [0050]), “User authentication unit 202 corresponding to a sub-processor may perform a user authentication procedure associated with an EV sharing service. Herein, the user authentication procedure may include […] a user authentication for an electric vehicle charging,” (¶ [0052]) “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. Herein, the connection information may include connection state information (e.g., whether electric vehicle 12 is connected to electric charger 14), vehicle identification information (e.g., a vehicle plate number, a vehicle identification number, etc.) […] a remaining battery power amount, a charging condition (e.g., a charging level, a charging speed, a charging price, etc.) ” (¶ [0110]), “A user (e.g., 10) may perform a variety of procedures ([…] a user authentication) associated with an electric vehicle utilization” (¶ [0042]). 
	Thus, Cho teaches that a user may perform a charging reservation through a vehicle terminal, where the vehicle terminal may communicate with the EV sharing service system (equivalent to the information acquisition device) to share information regarding an amount of charge that has been obtained at a particular charging station and vehicle identification information that is associated with a user that has been authenticated, equivalent to an information acquisition device configured to obtain, from the vehicle, identification information that is used to identify a user who has charged the vehicle at the charging equipment.  
	Obtaining […] from the vehicle […] (ii) Information on a charged power amount of the vehicle;
	Cho teaches “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. […] connection information may include connection state information (e.g., whether electric vehicle 12 is connected to electric charger 14) […] a remaining battery power amount, a charging condition (e.g., a charging level, a charging speed, “charging condition (e.g., an electric charging level, an electric charging time, an electric charging price, etc.)” (¶ [0128]).  

	Obtaining, […] from the vehicle, (iii) Position information on the charging equipment where the vehicle is charged;
	Cho teaches “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. Herein, the connection information may include […] electric charger identification information” (¶ [0110]), “One or more electric chargers (e.g., 14 a, . . . , 14 n) may be deployed in a specific area. Alternatively, one or more electric chargers (e.g., 14 a, . . . , 14 n) may be distributed and deployed a various positions (e.g., roads, buildings, etc.) not being restricted to a specific area […] Each of electric chargers (e.g., 14 a, . . . , 14 n) may be connected to electric vehicle sharing service system 16” (¶ [0044]), “electric chargers (e.g., 14 a, 14 b, 721) may be deployed at various positions (e.g., a parking lot, a parking district of a road) associated with an electric vehicle return” (¶ [0120]), “electric vehicle sharing service system 16 may collect charging related information associated with one or more electric chargers positioned at a corresponding return location.” (¶ [0125]). 
	Thus, Cho teaches that an electric vehicle terminal may transmit connection information, upon being connected to a charging station, to a vehicle sharing service system (equivalent to the information acquisition device) including an electronic identification number, where each electric charger is associated with a particular position and return location. 
	Wherein the information on the charged power amount includes information on a charging time;
	Cho teaches “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. […] connection information may include connection state information (e.g., whether electric vehicle 12 is connected to electric charger 14) […] a remaining battery power amount, a charging condition (e.g., a charging level, a charging speed, “charging condition (e.g., an electric charging level, an electric charging time, an electric charging price, etc.)” (¶ [0128]). 

	Determining whether or not the vehicle is charged at a […] facility based on position information of […] facilities and the position information on the charging equipment;
	Cho teaches “One or more electric chargers (e.g., 14 a, . . . , 14 n) may be deployed in a specific area. Alternatively, one or more electric chargers (e.g., 14 a, . . . , 14 n) may be distributed and deployed a various positions (e.g., roads, buildings, etc.) not being restricted to a specific area […] Each of electric chargers (e.g., 14 a, . . . , 14 n) may be connected to electric vehicle sharing service system 16  […] Each of electric chargers (e.g., 14 a, . . . , 14 n) may include a processor. Herein, the processor may (i) communicate with electric vehicle sharing service system 16 […] (iv) obtain connection information (e.g., charging connection information associated with whether electric vehicle 12 is connected to electric charger 14) […] Furthermore, the processor of each electric charger (e.g., 14 a, . . . , 14 n) may provide ‘charging related information’ (e.g., information on an electric charger state and an electric charging schedule associated with a corresponding electric charger) to electric vehicle sharing service system 16, as shown in FIG. 8. When receiving a charging reservation request for a specific electric vehicle to be returned, the processor of each electric charger (e.g., 14 a, . . . , 14 n) may establish an electric charging schedule.” (¶ [0044]), “method may include receiving a return request for an electric vehicle from at least one of user equipment and an electric vehicle terminal, determining whether a first return condition is satisfied, wherein the first return condition includes whether the electric vehicle is at a predetermined return location” (¶ [0009]),                                         “in the case that an electric vehicle reservation is performed, electric charger information providing unit 223 may collect ‘charging related information’ associated with a corresponding reservation content (e.g., an EV return location). In other words, electric charger information 223 may collect charging related information associated with one or more electric chargers positioned at a corresponding return location.“ (¶ [0058]), “At step S504, electric vehicle terminal 30 may transmit an electric vehicle return request including the obtained information (i.e., information obtained at step S502), to electric vehicle sharing service system 16. Herein, the obtained information may include at least one of the location information of the electric vehicle” (¶ [0078]), “At step S506, electric vehicle sharing service system 16 may determine whether a first return condition (or may be referred to as “a general return condition”) is satisfied. Particularly, electric vehicle sharing service system 16 may determine based on the received information. Herein, the first return condition may include at least one of (i) whether the returned electric vehicle is at a predetermined return location” (¶ [0078]). 
	Thus, Cho teaches that an EV driver of a shared EV may request to return said shared EV to a particular return location EV charging station, where each of the various EV charging stations of the system are associated with various, respective positions. The EV shared service system receives location information of the EV when said EV has arrived and connected to a particular charging station, where the EV shared service system may then confirm that the EV has been returned to the particular return location in order to determine if a first return condition has been satisfied to successfully return the EV by the EV driver. Thus, a computer system determining that a first return condition is satisfied by comparing the location of the EV that may be connected at a particular charging station with the actual intended return location is equivalent to a determination device configured to determine whether or not the vehicle is charged at a facility based on the position information of facilities and the position information on the charging equipment.

	 Setting the sharing fee for the user identified by the identification information based on the information on the charged power amount,
	Cho teaches “managing an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied. Furthermore, a benefit or a penalty may be given to a corresponding user according to whether the return condition associated with an electric charging is satisfied.” (See Abstract), “a method may be provided for managing an electric vehicle return process in an electric vehicle sharing service system […]The method may include receiving a return request for an electric vehicle from at least one of user equipment and an electric vehicle terminal, determining whether a first return condition is satisfied […] determining whether a second return condition associated with an electric charging of the electric vehicle is satisfied” (¶ [0009]), “determining the second return condition may further include determining whether a remaining battery power of the electric vehicle exceeds a threshold value […]“ (¶ [0014]), “benefit determination unit 222 may give a benefit to a corresponding sharing service user if the remaining battery power amount exceeds the threshold value” (¶ [0057]), “method may further include determining a benefit for a corresponding user when the second return condition is satisfied, and transmitting information on the benefit to the user equipment.” (¶ [0015]), “in the case that a returned electric vehicle is not properly charged […] an increase in an EV sharing service price” (¶ [0004]), “a benefit (an incentive, a discount, etc.) or a penalty may be given to a corresponding user” (¶ [0039]), “the terms “system,” “component,” “module,” “interface,”, “model” or the like are generally intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution […] a component may be, but is not limited to being, a process running on a processor, a processor […] a component may be localized on one computer and/or distributed between two or more computers.” (¶ [0137]), “When an electric vehicle (EV) utilization is finished, the user (e.g., 10) may return a corresponding electric vehicle. In this case, a user authentication procedure associated with ‘an electric vehicle (EV) utilization’ or ‘an electric vehicle (EV) return’ may be performed through a variety of authentication means […] ”(¶ [0041]). 
Cho teaches an EV sharing service system comprising a benefit determination unit (equivalent to a fee setting device) that is capable of determining the amount of remaining battery in an EV that has been returned by a particular, authenticated user and determining whether a benefit or penalty will be applied to the sharing service price (such as increasing or decreasing the rental price) to be charged to the particular user in accordance with the amount of battery remaining in the EV upon return. These features taught by the system and method of Cho are considered to be equivalent to a fee setting device a fee setting device configured to set the sharing fee for the user identified by the identification information based on the information on the charged power amount. 

	The sharing fee being set lower in the case where the vehicle is charged at a […] facility compared with the case where the vehicle is charged not at a […] facility.  
	Cho teaches  “FIG. 1 illustrates interworking between systems for managing an electric vehicle sharing service […] the term “electric vehicle (EV) sharing service” is used as a general concept that includes a variety of EV utilization services (e.g., electric car sharing service, a car rent service, etc.)” (¶ [0040]), “a method may be provided for managing an electric vehicle return process in an electric vehicle sharing service system […]The method may include receiving a return request for an electric vehicle from at least one of user equipment and an electric vehicle terminal, determining whether a first return condition is satisfied […] determining whether a second return condition associated with an electric charging of the electric vehicle is satisfied” (¶ [0009]), “determining the second return condition may include checking a charging connection between the electric vehicle and an electric charger.” (¶ [0011]),  “determining the second return condition may further include determining whether a remaining battery power of the electric vehicle exceeds a threshold value […]“ (¶ [0014]), “in the case that a returned electric vehicle is not properly charged […] an increase in an EV sharing service price” (¶ [0004]), “a benefit (an incentive, a discount, etc.) or a penalty may be given to a corresponding user” (¶ [0039]), 222 corresponding to a sub-processor may determine a benefit (e.g., an incentive, a discount, etc.) for a corresponding sharing service user if a returned electric vehicle is determined to be connected to an electric charger […] electric charger connection determination unit 221 may determine whether a remaining battery power amount exceeds a threshold value. In this case, benefit determination unit 222 may give a benefit to a corresponding sharing service user if the remaining battery power amount exceeds the threshold value” (¶ [0057]). 
	Thus, Cho teaches an EV sharing service system comprising a benefit determination unit (equivalent to a fee setting device) that is capable of determining whether or not an EV has been connected and charged to a threshold amount at an electrical charger by a particular, authenticated user and determining whether a benefit or penalty will be applied to the sharing service price (such as increasing or decreasing the rental price) in accordance with the determination; equivalent to a fee setting device configured to set the sharing fee lower in the case where the vehicle is charged at a facility compared with the case where the vehicle is charged not at a facility. 

	Although Cho teaches that an EV driver of a shared EV may charge the EV at a charging station associated with the EV sharing service system, Cho does not explicitly teach a partner facility for charging electric vehicles. Further, although Cho teaches that a discount for a EV car sharing service may be provided to a user if the EV has been charged before being returned, Cho does not teach setting the fee lower in the case where the vehicle is charged at a partner facility compared with the case where the vehicle is charged not at a partner facility.

	However, Penilla teaches the following:
	The […] fee being set lower in the case where the vehicle is charged at a partner facility compared with the case where the vehicle is charged not at a partner facility. 
Penilla teaches “the method can be processed by a server and paths are communicated to vehicles to alert drivers of the electric vehicles of rewards or discounts if charge is obtained from certain locations“ ¶ [0080]), “ If the user of the EV is looking for charge, and the user also needs particular services, and publishing discounts or promotions will allow EV drivers to select certain CUs over other CUs.” (¶ [0045]). Further, “the owners of the particular business can offer discounts to their business products or services” (¶ [0088]) and “These discounts can then be published to the cloud processing logic.” (¶ [0092]), “the charging station can offer discounts or rewards to users so that drivers can decide to visit the charging station instead of another charging station. Still further, charging stations can offer discounts for users to use the particular charging station, and the discounts can be offered by more than one party or entity. For instance […] particular business can sponsor discounts or rewards at the charging station” (¶ [0087]). 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho with the teachings of Penilla by including a feature for publishing service discounts at particular charging stations such that an EV driver would receive a discount on a business service for charging their EV at said particular charging stations associated with the business offering the discount and storing the position of the charging stations with the published discounts in a database, as taught by Penilla, into the system of Cho that is configured to offer discounts on a shared electric vehicle (EV) service based on a determination of whether the shared EV has been charged and connected with a particular charging station that is part of the system of Cho. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “increase traffic to their business and increase sales” ¶ [0088]), as suggested by Penilla. Further, one of ordinary skill in the art would have recognized that the teachings of Penilla are compatible with the system of Cho as they share characteristics and capabilities; namely, they 

	Although Cho teaches that a user may receive a discount on an EV sharing service if a return condition is satisfied in which the user has connected the electric vehicle to a charger (¶ [0057]), Cho in view of Penilla does not explicitly teach setting the sharing fee lower as the charging time for the charging performed at the partner facility becomes longer.

	However, ‘007 teaches the following:
	Set the sharing fee lower as the charging time for the charging performed at the […] facility becomes longer.
	‘007 teaches “A method […] includes receiving, from time to time, discounts published by merchants for presentation to a network of charging units (CUs) […] The method includes sending the at least one discount to the device of the electric vehicle upon receiving an indication that charge is transferred from the charging pad to a battery of the electric vehicle” (col. 3, lines 5-23). Further, ‘007 teaches “cloud system configured to: manage received discounts published by the merchants, the discounts being published with an identification of a geo-location or CUs for which the discounts are to be published” (col. 3, lines 43-46). Further, “the discount is validated or used when redeemed at the merchant location […] wherein the discount is a reduced price of a good or service offered at the merchant location” (col.4, lines 8-14). Further, “the discount may be conditioned on the user completing to buy a certain amount of charge” (col. 22, lines 40-44). Further, “a user can book an hour in a charging spot but may only need, e.g. 30 minutes of charge […]  the user will be charged for the 30 min of charge” (col. 25, line 57 – col. 26, line 5). 
	Thus, ‘007 teaches a system with a feature that allows service providers to publish discounts for their service at particular electric vehicle charging units, where drivers may receive 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho in view of Penilla with the teachings of ‘007 by incorporating a feature for offering discounts to a driver for a business service (such as a vehicle sharing service) under the condition that the driver purchase a certain amount of electric vehicle charging time from a charging unit that is associated with the business providing the discount for the service, as taught by ‘007, into the system of Cho in view of Penilla that is configured to offer discounts on a shared electric vehicle (EV) service based on a determination of whether the shared EV has been charged and connected with a particular charging station that is associated with the system. One of ordinary skill in the art would have been motivated to make this modification when one considers that “the particular business that sponsored the discounts can increase traffic to their business and increase sales” (col. 40, lines 21-23), as suggested by ‘007. Further, one of ordinary skill in the art would have recognized that the teachings of ‘007 are compatible with the system of Cho in view of Penilla as they share characteristics and capabilities; namely, they are both systems directed to providing EV drivers with discounts for services upon recharging at particular EV charging stations.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628